Title: To Thomas Jefferson from Moritz Furst, 8 April 1824
From: Furst, Moritz
To: Jefferson, Thomas


Sir,
Philadelphia
Aprill 8th 1824
I beg You will excuse my Liberty to inform You, that some Time in the Month of May 1807. I had an Interview with Thomas Appleton Esqr at that Time American Consul in Leghorn, who told me that he was authorized by the President of the United States, which Office you was then clothed with. or by the Government to engage a Dies Sinker for the Mint: and engaged me before witnesses with 2000 Dollars, per annum: to come here, he gave me at the same Time two Letters one for yourself Honourable Sir, and the other for Gordon S. Mumford Esq then a Member of Congress, in NewYork. I arrived there in the Month of September and transmitted my Letter for you by the Post Office for washingtonWould you have the Kindness to let me have this Letter? or a Certificate that Mr Appleton was authorized to this by You? as at that Time President of the United States? It would at the present period be a great advantage to me to have such a Certificate, and Knowing you to be a friend to the Arts, and to industrious men, I have strong hopes you will do me this favour and grant my request which I shall remember for ever with the utmost gratitude.I have the Honour to be very respectfully Sir,Your most obedient and humble ServantM. FurstP.S. I have yet to mention that when I was introduced to the mint by Mr Clay, then Member of Congress and Cashier of the Farmers and Mechanics Bank in Philadelphia, Mr Patterson Director of the Mint rejected me, and said they were provided with an artist. But I am still under the Impression, that I am as yet entitled to the Salary to which Mr Appleton agreed with me.